Per Curiam.
Defendant appeals from a judgment granting plaintiff a divorce and other relief. Plaintiff cross-appeals from that portion of the judgment *295relating to the payment of arrearage in support money which accumulated while the action was pending in circuit court.
Defendant first contends that the testimonial record fails to establish jurisdiction. In this he is correct. However, exhibits offered and received in evidence establish jurisdiction.
Defendant contends that the alleged grounds for divorce were not proved. Our de novo review of the record does not support defendant’s contention, nor will that review support a finding by this Court that the trial judge abused his discretion with respect to support payments.
AfSrmed, with costs to plaintiff.